t c memo united_states tax_court cynthia ann schlosser petitioner v commissioner of internal revenue respondent docket no 23355-06l filed date cynthia ann schlosser pro_se kristina l rico for respondent memorandum opinion ruwe judge this case is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background respondent sent to petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing and a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to unpaid tax that had previously been assessed for the tax_year petitioner timely requested a hearing with respect to each notice in a letter dated date acknowledging petitioner’s hearing requests respondent’s appeals officer advised petitioner that a telephonic hearing was scheduled for date pincite a m the letter advised petitioner that the issues raised in her hearing requests are those that courts have determined are frivolous however the appeals officer advised petitioner that she would be allowed a face-to- face hearing on any relevant nonfrivolous issue or a hearing via correspondence if petitioner appropriately requested such a hearing within days the letter also advised petitioner that if she desired to pursue alternative collection methods she should provide a form 433-a collection information statement for wage earners and self-employed individuals and a signed tax_return for the tax period petitioner did not call respondent at the scheduled time for the hearing nor did she indicate in a timely fashion that such date and or time was inconvenient on date respondent’s appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the proposed levy and lien filing petitioner timely filed a petition with this court to dispute the notice_of_determination relying on the following alleged facts a the federal_income_tax system for individual tax purposes is based upon a self-assessed system and is voluntary sic b after self-assessment the petitioner had found that she had no federal tax_liability for the calendar_year c the petitioner did file a statement in lieu of a federal_income_tax form_1040 d the petitioner is not required_by_law to file a tax form_1040 e the petitioner is an inhabitant of pennsylvania state commonwealth a republic one of the fifty states of the union also known as the united_states of america f the petitioner is not self-employed or gainfully_employed for that matter g the petitioner is not an agent servant officer director or employee of the government nor is she subject_to the public salary tax act of h the petitioner is not required_by_law to file any_tax forms as she has no income form sic ‘any source derived therefrom’ by legal definition indicated in the code i the petitioner is not in the military j the petitioner is not subject_to the jurisdiction of the united_states a foreign_corporation to the fifty states of the union as evidenced in u s c a and a and the clearfield doctrine the clearfield doctrine wherein the united_states supreme court held governments descend to the level of a mere private corporation and take on the characteristics of a mere private citizen where private corporate commercial paper federal reserve bank notes from a private banking corporation known as the fed and securities checks is concerned for purposes of suit such corporations are regarded as entities entirely separate from government clearfield supra emphasis added federal reserve bank notes are ‘obligations of the united states’ a foreign_corporation to the fifty states of the union see u s c a these federal reserve bank notes are not money they merely circulate as a medium of exchange they are deemed fiat money or flat money ‘worthless pieces of paper’ as indicated in h j r date this statement was made by congressman mcfadden from the state of pennsylvania in another u s supreme court case united_states vs burr 309_us_242 the court held when governments enter the world of commerce they are subject_to the same burdens as any private firm or corporation k the petitioner has at all times acted in good_faith in connection with her duties and obligations concerning tax matters therefore the claim for penalties under the code referenced above is misplaced l the petitioner has relied on her interpretation of the law the tax codes and united_states supreme court decisions to form the basis of her decision making therefore there is no deliberate willfulness on his sic part to evade any_tax or fail to file any_tax alleged due and owing m the petitioner denies any claim that the commissioner asserts that she owes any_tax or penalty for the calendar_year ending date or any year for that matter n the petitioner has been irreparably harmed and injured in his sic reputation and good name by these false and erroneously sic accusations and she has incurred out-of-pocket expenses to dispute these claims asserted by the commissioner respondent has filed a motion for summary_judgment in which he alleges that petitioner’s position is based on frivolous allegations and arguments in his motion respondent also moves that this court impose a penalty under sec_6673 because petitioner has instituted these proceedings primarily for the purpose of delay and petitioner’s position is frivolous and groundless in response to respondent’s motion for summary_judgment petitioner relies on the same type of allegations and positions that were contained in her above-quoted petition discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and b the moving party bears the burden of proving that there is no genuine issue of material fact 85_tc_812 85_tc_527 when a motion for summary_judgment is made and properly supported the adverse_party may not rest upon mere allegations or denials of the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary first notifies him or her in writing of the right to a hearing before the appeals_office at the hearing a taxpayer may raise any relevant issues including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 under certain circumstances the taxpayer may also challenge the existence or amount of the underlying tax_liability sec_6330 in 117_tc_183 we stated our rules require petitioners to specify the facts upon which they rely for relief under sec_6330 a petition filed under sec_6330 must contain clear and concise lettered statements of the facts on which the petitioner bases each assignment of error rule b in the petition and the response to respondent’s motion for summary_judgment petitioner has advanced nothing but frivolous and meritless arguments with respect to her underlying tax_liability for we shall not painstakingly address petitioner’s assertions with somber reasoning and copiou sec_2 similar hearing rights are provided to contest the filing of a federal_tax_lien under sec_6320 citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir on the basis of our review of the record we conclude that there is no genuine issue as to a material fact in the absence of a valid issue for review we conclude that respondent is entitled to judgment as a matter of law and sustain respondent’s collection actions sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the proceedings have been instituted or maintained by the taxpayer primarily for delay or the taxpayer’s position is frivolous and groundless petitioner’s position is frivolous and groundless and has caused this court to waste limited resources accordingly we hold that petitioner is liable for a dollar_figure penalty pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered
